DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of claims 12-20 in the reply filed on 10/19/2021 is acknowledged.
3.	Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/19/2021.
Priority
4.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 10/10/2019 and 7/16/2020 have been considered by the examiner. 
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 18 and 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

9.	Claim 20 recites the limitation "the harmonic field" in the last line.  There is insufficient antecedent basis for this limitation in the claim.  Thus, it should read as “a harmonic field”. 
Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claims 12, 15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Srivatsa et al. (PG Pub U.S 2017/0174183).
12.	Regarding claim 12, Srivatsa teaches a method for operating a direct drive wiper system (abstract, figs 1-2), the method comprising: operating a motor (2) (para 0036) to drive a wiper system (1) (para 0036 and 0039); receiving, at a gearbox (WSCRM 10 along with gear reduction mechanism 40 read on gearbox) (para 0035 and 0039), an input from the motor (para 0036 and 0039); converting the input from the motor to an output used to drive the wiper system (claim 1 and para 0039); and driving the wiper system based on the output (para 0039).
13.	Regarding claim 15, Srivatsa teaches bi-directionally operating the motor to drive the wiper system (para 0036).
14.	Regarding claim 17, Srivatsa teaches stopping the wiper system when the wiper system is in a parked position (claims 4-5, para 0008-0009 and 0017).
15.	Regarding claim 18, Srivatsa teaches mechanically stopping the wiper system using the integrated brake and stopping mechanism (123) (para 0040-0041).
.
Claim Rejections - 35 USC § 103
17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

18.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
19.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
20.	Claims 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Srivatsa et al. (PG Pub U.S 2017/0174183) and further in view of Atkins et al. (PG Pub U.S 2016/0156257).
21.	Regarding claim 13, although Srivatsa teaches a ring of the gear (401) (para 0039), Srivatsa fail to teach disposing an interface between a first ring member and a second ring member of the gearbox, wherein the first ring member is magnetically coupled to the second ring member.  However, Atkins teaches a gear (100) (fig 1) wherein an interface (30) is 
22.	Regarding claim 14, Srivatsa teaches a ring of the gear (401) (para 0039) wherein the outer portion is coupled to the motor (2) and the inner portion is coupled to the drive shaft (5) (seen by fig 1).  Based on the combination, since, Atkins teaches the first member (outer ring) is coupled to an input rotor of the motor and the second member (inner ring) is coupled to an output rotor (para 0135), the present combination of Srivatsa and Atkins teaches that the first ring member is coupled to an output of the motor (2) and the interface is coupled to a wiper shaft (5) of the wiper system.
23.	Regarding claim 20, Srivatsa fails to teach selecting a number of poles to couple a harmonic field of the gearbox to achieve a selected gear ratio.  However, Atkins teaches a magnetic gear system wherein it is known to select a number of poles (para 0127-0132) to couple the harmonic field of the gearbox to achieve a selected gear ratio (para 0083, 0111, and 0145-0146) in order to preserve energy (para 0043).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Srivatsa by selecting a number of poles to couple a harmonic field of the gearbox to achieve a selected gear ratio as taught by Atkins in order to preserve energy. 
24.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Srivatsa et al. (PG Pub U.S 2017/0174183) and Atkins et al. (PG Pub U.S 2016/0156257) and further in view of Han (U.S Patent 5,203,050). 

Conclusion
26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 5712721303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 

/PRADHUMAN PARIHAR/Examiner, Art Unit 1714                                                                                                                                                                                                        
/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714